     Case 1:21-cr-00157-DAD-BAM Document 9 Filed 08/05/21 Page 1 of 1


1

2

3

4

5

6

7

8                                 UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                )     Case No: 1:21-CR-00157-1 DAD
                                              )
12               Plaintiff,                   )     ORDER APPOINTING COUNSEL
                                              )
13        vs.                                 )
                                              )
14   SAUL RAMIREZ,                            )
                                              )
15               Defendant.                   )
                                              )
16       The defendant has attested to his financial inability to employ counsel and wishes the
17   Court to appoint counsel to represent him. Therefore, in the interests of justice and according to
18   Sixth Amendment to the United States Constitution and 18 U.S.C. § 3006A, the Court
19   ORDERS:
20          1.      Mara G. Arevalo-Diaz is APPOINTED to represent the above defendant in this
21   case effective nunc pro tunc to August 4, 2021, for the initial appearance only. After the initial
22   appearance the matter is referred to the Federal Defenders Office for assignment of counsel. This
23   appointment shall remain in effect until further order of this court.
24
     IT IS SO ORDERED.
25

26      Dated:     August 5, 2021                              _ /s/ Jennifer L. Thurston
                                                   CHIEF UNITED STATES MAGISTRATE JUDGE
27

28
